Friedman, J.
(dissenting). Plaintiff was injured when he fell from a set of exercise bars in the recreation yard of Rikers Island Correctional Facility. Plaintiff had been swinging himself back and forth on the bars with such force that his feet *57rose to a level above his head, causing him to lose his grip on the bars in question and fall head-first on the unpadded cement floor below. Because I cannot see either how plaintiff could have been unaware of the danger that just such a calamity would result from this conduct, or how the risk was enhanced beyond the level that should have been obvious to him, I respectfully dissent from the majority’s reversal of the order granting defendants summary judgment.
The subject bars, designed to be used in the performance of the exercise known as “dips,” were approximately four feet off the cement floor of the recreation yard. As plaintiff’s brief indicates, to perform dips one holds the bars, lowers the body by bending the arms at the elbows, and then raises the body by straightening the arms until they are fully extended. One’s legs dangle directly below the upper torso during the exercise, with the feet only a short distance above the ground. The exercise does not involve swinging the body back and forth, only moving the body straight up and down in a controlled manner.
At the time of the accident that is the subject of this action, plaintiff was not performing dips. Rather, plaintiff grasped the dip bars and began swinging back and forth so forcefully that he propelled his legs not only above the level of the bars but above his head as well. It was when his legs were going backward and above his head that he lost his grip and fell face first onto the cement ground. This action against the City of New York and its Department of Correction ensued.
In opposing defendants’ motion for summary judgment, plaintiff submitted the affidavit of an expert, Richard Nelson, who asserted that there were two concealed defects in the bars that contributed to plaintiff’s accident. First, according to Nelson, it was a defect that the bars were square, rather than round, in shape, because the square shape allegedly “prevents a complete closure of the hand and fingers which is required for maximum grip force.” This purported defect was allegedly concealed because the bars had turned dark brown as a result of rust — a condition, it was alleged, that would preclude one from recognizing the shape of the bars, i.e., that the bars were square and not round.
Second, Nelson alleged that the circumference of the bars (eight inches) was approximately seven-eighths-inch greater *58than the broadest commercially manufactured dip bars.1 *According to Nelson, this constituted a design defect because, “as a result of the grip circumference and square shape of the bars at issue, [plaintiff! was unable to attain and/or maintain a secure grip on the exercise bars at the time he fell from the subject apparatus” (emphasis added). Nelson asserted that this purported defect was concealed because “it would be impossible, absent using a ruler or measuring tape, for [plaintiff! to have known that the grip circumference of these bars [was eight inches].”
Plaintiffs expert further opined that the bars were also rendered defective by the fact that, unlike commercially manufactured dip bars, they were open on both ends and therefore “bore a close resemblance to parallel bars,” on which a person might swing. The expert also deemed defective the lack of shock-absorbent padding on the cement floor beneath the bars.
Supreme Court dismissed plaintiffs complaint on the ground that the shape and circumference of the bars were readily apparent to anyone using them. Although the majority concedes that Supreme Court was correct in holding that the square shape of the bars was obvious and, therefore, not actionable, the majority nonetheless reverses and reinstates the complaint on the ground that the circumstance that the circumference of the bars was seven-eighths-inch greater than that of the broadest commercially manufactured dip bars may have contributed to plaintiffs failure to maintain his grip on the bars while he was swinging his body back and forth, apparently with wild abandon. I cannot join in this conclusion because, as a matter of law, plaintiff did not incur any risks that were not perfectly open and obvious.
It is well established that a person participating in a recreational or athletic activity assumes, along with “those commonly appreciated risks which are inherent in [the activity]” (Morgan v State of New York, 90 NY2d 471, 484), additional risks that may arise from “any open and obvious condition of the place where [the activity] is carried on” (Maddox v City of New York, 66 NY2d 270, 277, quoting Diderou v Pinecrest Dunes, 34 AD2d 672, 673). Thus, “where the risk is open and obvious, the mere fact that a defendant could have provided safer conditions is irrelevant” (Sajkowski v Young *59Men’s Christian Assn. of Greater N.Y., 269 AD2d 105, 106, citing Simoneau v State of New York, 248 AD2d 865; see also, Green v City of New York, 263 AD2d 385). In other words, a defendant providing a place for recreation or athletics is obligated only “to make the conditions as safe as they appear to be. If the risks of the activity are fully comprehended or perfectly obvious, plaintiff has consented to them and defendant has performed its duty” (Turcotte v Fell, 68 NY2d 432, 439 [citations omitted]). This principle requires the dismissal of plaintiffs complaint.
First, plaintiff could not reasonably have believed that the bars were intended for the gymnastic use he made of them. Plaintiff’s rapid swinging back and forth, in which his feet rose to a level above his head, plainly posed a serious danger that he would lose his grip on the bars, regardless of how broad or narrow the bars were. This danger was inherent in the activity in which plaintiff was engaged, and plainly falls within the category of dangers of which any reasonable person, regardless of prior experience with the particular type of equipment involved, would have been “fully aware * * * through general knowledge, observation or common sense” (Liriano v Hobart Corp., 92 NY2d 232, 241; cf., Chimerine v World Champion John Chung Tae Kwon Do Inst., 90 NY2d 471, 488 [plaintiff, although a novice, as a “person of participatory age or experience must be expected to know that there is a risk of losing one’s balance and of injury when hopping, skipping or jumping” in martial arts training]; Sajkowski v Young Men’s Christian Assn. of Greater N.Y., 269 AD2d at 106, supra [plaintiff assumed the risk of falling while swinging from a rope, which risk “is inherent in participation in such an activity”]). In view of the inherent and obvious risk of falling, the unpadded cement floor on which the bars were situated would have left no doubt in the mind of a reasonable person that the bars were not intended for the kind of gymnastic swinging for which plaintiff used them, regardless of the fact that the bars were open at both ends. Thus, liability cannot be predicated on the fact that the bars were not constructed so as to physically obstruct plaintiffs swinging.
It bears emphasis that what is dispositive here is not that dipping was the actual intended use of the bars, but that the activity plaintiff was performing obviously was not the intended use. Again, given that the bars were situated over an unpadded cement floor, no reasonable person could have believed that they were intended for the sort of amateur “gymnastics” in which plaintiff chose to engage.
*60To the extent the width of the bars may have somewhat increased the risk that plaintiff would lose his grip in performing such an unwise stunt, any extra increment of risk resulting from the less-snug grip would have been obvious as well to a reasonable person when he or she grasped the bars. If the circumference of the bars interfered with the user’s ability to obtain a secure grip on the bars, the user would have been aware of his inability to attain such a grip immediately upon mounting the bars.2 Further, it is the obviousness to the user of his ability or inability to grip the bars securely that is relevant here, not, as plaintiff would have it, the user’s ability to divine the precise measurement of the circumference. Thus, even if it is assumed in plaintiffs favor that the bars’ eight-inch circumference constituted a defect, that supposed defect would not be actionable, since any such defect in size, like the alleged defect in shape, would have been open and obvious to plaintiff when he grasped the bars.3 ***Similarly, plaintiff cannot maintain this action based on the placement of the bars over an unpadded cement floor, yet another open and obvious condition (as the majority apparently recognizes).
For the foregoing reasons, the claim that the bars in question may have subjected plaintiff to some “concealed” risk is not sustainable. Apparently recognizing the weakness of this claim, the majority suggests a novel alternative theory for sustaining plaintiffs complaint. This theory is that the *61“nonstandard” nature of the bars, which were fabricated for defendants by a welder without any particular expertise in building exercise equipment, somehow provides a potential basis for imposition of liability even if plaintiff voluntarily exposed himself to obvious dangers arising from an obviously unintended use of the bars. The majority, however, cites no authority supporting this position, which is inconsistent with the above-cited cases applying the doctrine of assumption of risk.
Plaintiff’s final argument is that defendants had a duty to give him a warning or instructions spelling out the bars’ intended use and advising him that the improper use of the bars could result in injury, or else to supervise inmates’ activities in the exercise yard so as to avert any injuries arising from improper use of equipment. This argument, too, is unavailing. In Barretto v City of New York (229 AD2d 214, lv denied 90 NY2d 805) the plaintiff, a member of his high school’s varsity volleyball team, attempted to jump head-first over a half-raised volleyball net, seeking to land on a mat on the other side, while the team was unsupervised by its coach. In the course of plaintiffs jump, his waist caught the top of the net, and he landed head-first on the ground, suffering serious injury. In finding that the Board of Education could not be held liable for this accident, this Court first stated that “a school board [does not have] the obligation of assuring the safety of a student during after-school athletic activities against the consequences of his own independent and ill-advised acts * * *” (229 AD2d at 218). We further stated that the presence of athletic equipment in a gym does not impose a duty of supervision for the following reason:
“Neither a volleyball net nor a gym mat is inherently dangerous. In the absence of prior incidents involving improper use, the fact that these items could be used for a purpose other than their intended use did not render their availability foreseeably dangerous.” (Id. at 220; see also, Ascher v Scarsdale School Dist. 267 AD2d 339, 339 [school district not liable where infant plaintiff “attempt [ed] to perform a so-called ‘back-flip’ dismount from a moving playground swing while his teacher’s back was turned”].)
Barretto and Ascher establish that there is generally no duty to warn users of athletic equipment against the self-evident dangers of activity obviously constituting misuse of the equip*62ment, nor is there any duty to supervise users to prevent them from engaging in such misuse. This is merely an application of the general rule that there is no duty to warn against “a danger [that] is readily apparent as a matter of common sense” (Liriano v Hobart Corp., 92 NY2d at 242, supra). There can be no doubt that this principle applies here. Again, for reasons previously discussed, any reasonable person in plaintiff’s position would have realized that the bars in question were not intended to be used in the manner plaintiff was using them. In addition, here, as in Barretto, there is no evidence either that defendants had any notice prior to the incident giving rise to this action that inmates had been improperly using the bars, or that any inmate prior to plaintiff ever had an accident while using these bars.
The case for application of the principle illustrated by Barretto and Ascher is even more compelling here than it was in either of those cases, as the present plaintiff was not a child, but a 34-year-old adult, when he was injured. As a matter of common sense and simple justice, the law should not afford lesser protection to a child than it does to an adult, who is obviously chargeable with greater responsibility for assuring his or her own safety.
In sum, the bars at issue had no concealed defects, and defendants had no duty to instruct or supervise plaintiff to prevent his ill-advised and unforeseeable choice to use the bars to perform a gymnastics routine for which they obviously had not been designed. The danger posed by performing gymnastics over a hard cement floor, on equipment free of any concealed defect, was inherent, open and obvious, and plaintiff should not be permitted to hold defendants responsible for his own reckless choice to court that danger. Here, as in Barretto (supra), “plaintiff himself created the peril and, aware of the danger, assumed the risks of his conduct” (229 AD2d at 218). Accordingly, I would affirm the dismissal of plaintiffs complaint.
Mazzarelli, J.P., and Rosenberger, J., concur with Buckley, J.; Andrias and Friedman, JJ., dissent in a separate opinion by Friedman, J.
Order, Supreme Court, Bronx County, entered February 28, 2000, reversed, on the law, without costs, defendants’ motion for summary judgment dismissing the complaint in this personal injury action denied and the complaint reinstated.

. Nelson stated that the circumferences of the commercially manufactured dip bars he had examined ranged from 37/s inches to 7Vs inches.


. That this supposed defect was obvious is borne out by uncontradicted record evidence. Nonparty Angel Hernandez, who witnessed plaintiffs accident, testified at his deposition that he observed that plaintiffs hands did not wrap around the bars as he grasped them prior to his fall. Hernandez further testified that, when he used the bars himself just a few minutes before plaintiff, he could not fit his own hands around them because they were “too thick.”


. I note that, assuming for purposes of argument only that the circumference of the bars was too large for performing dips, any such defect of the bars when put to that use would also be nonactionable by reason of its obviousness. I would further note, however, that the record provides no support whatsoever for the view that the bars at issue were defective in any way if used to perform dips. While plaintiffs expert states that the bars had a circumference seven-eighths-inch greater than the broadest commercially manufactured dip bars he had examined, plaintiffs expert did not opine that the additional seven-eighths-inch of circumference rendered the bars unreasonably dangerous for performing dips, nor did he even supply any facts that would have supported such a conclusion. Furthermore, and contrary to the majority’s position, plaintiffs expert made no assertion that the eight-inch circumference violated any industry standard, or that any industry standard even existed. Indeed, the wide range of circumferences among the commercially manufactured dip bars the expert examined — from 37/s inches to TVs inches — tends to show that there is no such industry standard.